
	
		II
		110th CONGRESS
		1st Session
		S. 1673
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2007
			Mr. Baucus (for himself,
			 Mr. Crapo, Mr.
			 Bingaman, Ms. Cantwell,
			 Mrs. Lincoln, Ms. Stabenow, Mr.
			 Wyden, Mr. Harkin,
			 Ms. Landrieu, Mr. Roberts, Mr.
			 Dorgan, Mr. Enzi, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To facilitate the export of United States agricultural
		  products to Cuba as authorized by the Trade Sanctions Reform and Export
		  Enhancement Act of 2000, to remove impediments to the export to Cuba of medical
		  devices and medicines, to allow travel to Cuba by United States citizens, to
		  establish an agricultural export promotion program with respect to Cuba, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting American Agricultural
			 and Medical Exports to Cuba Act of 2007.
		2.Clarification of
			 payment terms under trade sanctions reform and export enhancement Act of
			 2000Section 908(b)(1) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(1)) is amended by inserting after subparagraph (B) the
			 following:
			
				(C)Notwithstanding
				any other provision of law, the term payment of cash in advance
				means the payment by the purchaser of an agricultural commodity or product and
				the receipt of such payment by the seller prior to—
					(i)the transfer of
				title of such commodity or product to the purchaser; and
					(ii)the release of
				control of such commodity or product to the
				purchaser.
					.
		3.Authorization of
			 direct transfers between Cuban and United States depository
			 institutions
			(a)In
			 generalNotwithstanding any
			 other provision of law, the President may not restrict direct transfers from a
			 Cuban depository institution to a United States depository institution executed
			 in payment for a product authorized for sale under the Trade Sanctions Reform
			 and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
			(b)Depository
			 institution definedFor
			 purposes of subsection (a), the term depository institution means
			 any entity that is engaged primarily in the business of banking (including a
			 bank, savings bank, savings association, credit union, trust company, or bank
			 holding company).
			4.Establishment of
			 agricultural export promotion program with respect to Cuba
			(a)In
			 generalThe Secretary of
			 Agriculture shall establish a program to provide information and technical
			 assistance to United States agricultural producers, cooperative organizations,
			 or state agencies that promote the sale of agricultural commodities, in order
			 to promote and facilitate United States exports of agricultural products to
			 Cuba as authorized by the Trade Sanctions Reform and Export Enhancement Act of
			 2000.
			(b)Technical
			 assistance To facilitate exportsThe Secretary shall maintain on a website
			 on the Internet information to assist exporters and potential exporters of
			 United States agricultural commodities with respect to Cuba.
			(c)Authorization
			 of fundsThe Secretary is authorized to expend such sums as may
			 be available in the Agricultural Export Promotion Trust Fund established under
			 section 10 to carry out the provisions of this section.
			5.Sense of
			 Congress that visas should be issued
			(a)Sense of
			 CongressIt is the sense of Congress that the Secretary of State
			 should issue visas for temporary entry into the United States to nationals of
			 Cuba whose itinerary documents an intent to conduct activities, including
			 phytosanitary inspections, relating to the purchase of United States
			 agricultural goods pursuant to the provisions of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
			(b)Periodic
			 reports
				(1)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of State shall submit to
			 the Committee on Finance, the Committee on Agriculture, Nutrition, and
			 Forestry, and the Committee on Foreign Relations of the Senate, and the
			 Committee on Agriculture, the Committee on Ways and Means, and the Committee on
			 Foreign Affairs of the House of Representatives a report on the issuance of
			 visas described in subsection (a).
				(2)Content of
			 reportsEach report under paragraph (1) shall contain a full
			 description of each application received from a national of Cuba for a visa to
			 travel to the United States to engage in purchasing activities pursuant to the
			 provisions of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7201 et seq.) and shall describe the disposition of each such
			 application.
				6.Adherence to
			 international agreements for the mutual protection of intellectual property,
			 including repeal of Section 211
			(a)Repeal of
			 prohibition on enforcement of rights to certain United States intellectual
			 properties and transfer of such properties
				(1)RepealSection
			 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999
			 (section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is
			 repealed.
				(2)RegulationsThe
			 Secretary of the Treasury shall promulgate such regulations as are necessary to
			 carry out the repeal made by paragraph (1), including removing any prohibition
			 on transactions or payments to which subsection (a)(1) of section 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999,
			 applied.
				(3)Further
			 regulationsThe Secretary of the Treasury shall amend the Cuban
			 Assets Control regulations (part 515 of title 31, Code of Federal Regulations)
			 to authorize under general license the transfer or receipt of any trademark or
			 trade name subject to United States law in which a national of a designated
			 foreign country has an interest. The filing and prosecution of opposition and
			 infringement proceedings related to any trademark or trade name in which a
			 national of a designated foreign country has an interest and the prosecution of
			 any defense to such proceedings shall also be authorized by general
			 license.
				7.Travel to
			 Cuba
			(a)Freedom of travel for United States
			 citizens and legal residentsOn and after the date of the enactment of
			 this Act, and subject to subsection (c)—
				(1)the President may not regulate or prohibit,
			 directly or indirectly, travel to or from Cuba by United States citizens or
			 legal residents, or any of the transactions incident to such travel that are
			 set forth in subsection (b); and
				(2)any regulation in effect on such date of
			 enactment that regulates or prohibits travel to or from Cuba by United States
			 citizens or legal residents or transactions incident to such travel shall cease
			 to have any force or effect.
				(b)Transactions
			 incident to travel
				(1)In
			 generalThe transactions incident to travel referred to in
			 subsection (a) are—
					(A)any transactions
			 ordinarily incident to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage for personal use only;
					(B)any transactions
			 ordinarily incident to travel or maintenance within Cuba, including the payment
			 of living expenses and the acquisition of goods or services for personal
			 use;
					(C)any transactions
			 ordinarily incident to the arrangement, promotion, or facilitation of travel
			 to, from, or within Cuba;
					(D)any transactions
			 incident to nonscheduled air, sea, or land voyages, except that this paragraph
			 does not authorize the carriage of articles into Cuba or the United States
			 other than accompanied baggage described in subparagraph (A); and
					(E)normal banking
			 transactions incident to the activities described in subparagraphs (A) through
			 (D) of this paragraph, including the issuance, clearing, processing, or payment
			 of checks, drafts, travelers checks, credit or debit card instruments, or
			 similar instruments.
					(2)ExceptionNothing
			 in this section shall be deemed to authorize the importation into the United
			 States of any goods acquired in Cuba for personal consumption.
				(c)LimitationsThe
			 provisions of this section shall not apply in a case in which the United States
			 is at war with Cuba, armed hostilities between the 2 countries are in progress,
			 or there is imminent danger to the public health or the physical safety of
			 citizens and lawful permanent residents of the United States who travel to
			 Cuba.
			(d)Effective
			 date
				(1)In
			 generalThe provisions of this section apply to actions taken by
			 the President before the date of the enactment of this Act and that are in
			 effect on such date of enactment, and to actions taken on or after such date of
			 enactment.
				(2)Inapplicability
			 of other provisionsThis section applies notwithstanding section
			 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
			 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7209(b)).
				8.Export of
			 medicines and medical devices to Cuba
			(a)Repeal of
			 requirement for onsite verificationsSection 1705 of the Cuban Democracy Act of
			 1992 (22 U.S.C. 6004) is amended by striking subsection (d).
			(b)Rule of
			 constructionNothing in the
			 amendment made by subsection (a) shall be construed to restrict the authority
			 of the President to—
				(1)impose export
			 controls with respect to the export of medicines or medical devices under
			 sections 5 or 6 of the Export Administration Act of 1979; or
				(2)exercise the
			 authorities the President has under the International Emergency Economic Powers
			 Act with respect to Cuba pursuant to a declaration of national emergency
			 required by that Act that is made on account of an unusual and extraordinary
			 threat, that did not exist before the enactment of this Act, to the national
			 security, foreign policy, or economy of the United States.
				9.Increase in
			 airport ticket tax for transportation between United States and cuba;
			 establishment of agricultural export promotion trust fund
			(a)Increase in
			 ticket taxSubsection (c) of section 4261 of the Internal Revenue
			 Code of 1986 (relating to use of international travel facilities) is amended by
			 adding at the end the following new paragraph:
				
					(4)Special rule
				for CubaIn any case in which the tax imposed by paragraph (1)
				applies to transportation beginning or ending in Cuba before January 1, 2013,
				such tax shall be increased by
				$1.00.
					.
			(b)Agricultural
			 Export Promotion Trust Fund
				(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to establishment of trust funds) is amended by adding at the
			 end the following new section:
					
						9511.Agricultural
				Export Promotion Trust Fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Agricultural Export Promotion
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such fund as provided in this section or section 9602(b).
							(b)Transfers to
				trust fundThere are hereby appropriated to the Agricultural
				Export Promotion Trust Fund amounts equivalent to the taxes received in the
				Treasury by reason of section 4261(c)(4).
							(c)ExpendituresAmounts
				in the Agricultural Export Promotion Trust Fund shall be available, as provided
				by appropriation Acts, for making expenditures to the Secretary of Agriculture
				for the purposes set out in section
				4.
							.
				(2)Conforming
			 amendmentSubparagraph (B) of section 9502(b)(1) of such Code is
			 amended by inserting (other than by reason of subsection (c)(4)
			 thereof) after sections 4261.
				(3)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 9511. Agricultural Export Promotion Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 transportation beginning after the 90-day period beginning on the date of the
			 enactment of this Act, except that such amendment shall not apply to amounts
			 paid before the end of such period.
			
